DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's Claims 1-5 and Abstract filed on September 26, 2020 are acknowledged. 
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
3.1.	Applicant's claimed subject matter directed to method for producing Guanidine Metal complex, wherein Metal can be selected from Fe ( ferrum), Mg ( magnesium) and Zn( zinc) and use of this complex as a catalyst for polymerization of specific polyesters as PET ( polyethylene terephthalate ) or PEIT ( poly( ethylene isophthalate-co-terephthalate). 
3.2.	As result of a search conducted by Examiner, no prior art has been found that disclosed or rendered obvious all  the limitations of Applicant's claimed method for producing Guanidine Metal Complex and use of this Complex as a catalyst in process of obtaining PET or PEIT.
3.3.	In this respect note that the closest Prior art of Record ( see PTO-892 attached) Davis ( US 2,259,063) does disclose method for production of Diaryl Guanidine Metal Salt, including Zn metal salt, which is similar but structurally different than Complex produced by method of Applicant's claim and also but fails to teach all the limitations of Applicant's method. Davis also fails to teach use of this Complex for production of PET or PEIT.  Boerma et al ( US 3,254,054) teaches use of guanidine catalyst as tetramethylguanidine (  NN (dimethyl) N'N' (dimethyl)guanidine) for production of PET, but silent regarding use of Guanidine Metal complex as claimed by Applicant in Claims 2 and 4. Borner et al teaches use of Bis(guanidine)zinc complexes for production of PLA ( polylactic acid) by ROP ( ring opening polymerization ) of Lactide, but does not teach use of  Bis(guanidine)zinc complex for production of PET or PEIT.
	Therefore, at least for reasons stated above, Applicant's Claims 1-5 are allowed.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows: 
Add to the Abstract filed on September 2,2020 after last word solid. Biogenic guanidine complex can be used for production of Polyethylene terephthalate or  Poly( ethylene isophthalate-co-terephthalate).
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit  https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763   


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765